DETAILED ACTION
Status of the Application
Receipt of the Response after Non-Final Office Action filed 10/21/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				15-17, 22
Withdrawn claims: 				1-14. 18-21
Previously cancelled claims: 		21
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	15-17, 22
Currently rejected claims:			15-17, 22
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15/1-15/3 and 15/5-15/13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919; previously cited).
Regarding claim 15/1, Mahe teaches a method of calming an animal (corresponding to preventing destructive chewing behavior [0003]) and delivering an active ingredient to an animal (corresponding to vitamin, mineral, and antioxidant [0062]), the method comprising administering an edible chew formulated for oral consumption ([0002]; [0056]) comprising an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer (corresponding to component capable of forming hydrogen bonds in pre-gelatinized cereal flour [0065]), wherein the edible chew takes at least one minute to dissolve (corresponding to at least one minute of chewing before the product can be ingested [0056]), which overlaps the claimed time frame.  Mahe does not specifically teach that the edible chew has a texture adapted for at least one of the claimed effects (i)-(v); however, since Mahe teaches the same edible chew comprising expanded pre-gelatinized cereal flour and plasticizer as claimed and instantly disclosed, the edible chew of Mahe would necessarily have the texture adapted for the claimed effects (i)-(v).  It is noted that claim 15/1 is a recitation of an inherent characteristic wherein the edible chew of Mahe is capable of comprising the claimed texture adapted for (i)-(v) as a function of its content of expanded pre-gelatinized cereal flour and plasticizer as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Although the edible chew of Mahe is directed to oral consumption by a pet ([0007]), the present specification acknowledges that edible chews for dogs are known in the art, but their function is to clean teeth; they are too big/ heavy to be held by a child; and they have a formulation containing ingredients that are not suitable for consumption by a child (Specification [0004]).  From the present disclosure, it seems as if the goal of the claimed edible chew is to allow a child to hold it and put it in their mouth by being a long stick shape ([0005]) while also being made from ingredients suitable for oral consumption by a child.  Since the edible chew of Mahe has a stick shape (corresponding to cylindrical shape [0060]) and is formulated from expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) as claimed, the edible chew of Mahe is suitable for consumption by a human child and is sized for the child to hold and place in their mouth.  Mahe does not teach that the edible chew is administered to a human child who is teething and/or that the edible chew soothes, calms, and/or delivers an active ingredient to a human child.
However, Kovaleski discloses that chew products for animals, infants, and babies are known in the art (column 1, lines 22-25) for the purpose of reliving teething pain and preventing destructive behavior (column 1, lines 36-41).  Kovaleski also discloses a chew toy administered to both animals and children (column 8, lines 4-7; column 7, lines 60-64).
It would have been obvious for a person of ordinary skill in the art to have administered the edible chew of Mahe to a human child for relieve teething pain as taught by Kovaleski.  Since Mahe teaches an edible chew whose composition is suitable for a human child and animals and Kovaleski discloses that chews are known to provide several benefits such as relief from teething pain in both puppies and human infants, a skilled practitioner would readily recognize that the edible chew of Mahe may be administered to a human child to relieve teething pain, thereby rendering the claimed method step of administrating the edible chew to a human as obvious.
Regarding claim 15/2, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a cereal flavor (from its matrix of cereal flour [0007]) and fruit flavor (from the inclusion of elderberry juice) flavor and/or spice flavor (from the inclusion of turmeric, saffron, or paprika) ([0063]).
Regarding claim 15/3, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a moisture content of 7.5-11.9% ([0065]) and a water activity of 0.6-0.7 ([0059]), which overlap the claimed ranges (when rounding the maximum moisture content to 12.0%).
Regarding claims 15/5 and 15/6, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew further comprises a vitamin, a mineral, a micronutrient (corresponding to vitamin and mineral), protein,  ([0062]), a sugar alcohol other than glycerol (corresponding to propylene glycol and glycerin [0065]), and a probiotic ([0079]).   
Regarding claims 15/7, Mahe teaches the invention as disclosed above in claim 15/1, but does not disclose that the edible chew is formulated to be at ambient temperature.  However, the claim does not actually require the edible chew to be at ambient temperature and the edible chew of the prior containing an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) does not have any ingredients that would prevent it from being at ambient temperature.
Regarding claim 15/8, Mahe teaches the invention as disclosed above in claim 15/1, but does not disclose that the edible chew is formulated to be chilled or frozen.  However, the claim does not actually require the edible chew to be chilled or frozen and the edible chew of the prior containing an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) does not have any ingredients that would prevent it from being chilled or frozen.
Regarding claim 15/9, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a bright color (corresponding to the edible chew containing blue no. 1, blue no. 2, green no. 3, red no. 3, red no. 40, yellow no. 5, yellow no. 6, annatto, chlorophyllin, cochineal, betanin, turmeric, saffron, and paprika as a colorant [0063]).
Regarding claim 15/10, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew is gluten-free (corresponding to formulations made without wheat flour [0062]) and nut-free (corresponding to formulations made with cereal flour [0062] and a plasticizer [0065]).
Regarding claim 15/11, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew comprises 71.4-78.1% of a cereal flour ([0062]).  Since any food ingredient has the potential to be an allergen to a human and there is no definitive amount of allergen that has been determined to be effective for early tolerance introduction, the amount of cereal flour taught by Mahe falls within the claimed range.
Regarding claim 15/12, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a hollow center (Fig. 7A).  Since the mere presence of a hollow cavity in the center of the edible chew reduces a risk of choking on the edible chew as determined the disclosure in [0013] of the present specification,  the hollow center disclosed by Mahe reduces a risk of choking on the edible chew during oral consumption as claimed.
Regarding claim 15/13, Mahe teaches the invention as disclosed above in claim 15/12, including the edible chew comprising at least one filling within a hollow center ([0079]).

Claim 15/4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919; previously cited) as applied to claim 15/1 above, and further in view of Heath (US 2016/0100553; previously cited).
Regarding claim 15/4, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a cylindrical shape ([0012]).  It does not teach the edible chew to have at least one of the characteristics from the claimed group.
However, Heath teaches an edible chew ([0001]) having a cylindrical shape ([0066]) and that an edible chew is characterized by its largest dimension being at least about 50 mm ([0014]).  Since the largest dimension of a cylindrically-shaped object is its length, Heath teaches a length of at least about 50 mm, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the edible chew of Mahe by making it the length disclosed by Heath.  Since Mahe discloses an edible chew, a skilled practitioner would readily recognize that the edible chew has a size of at least about 50 mm as its largest dimension since that is the feature that defines an edible chew.  Therefore, an edible chew having a cylindrical shape would be at least about 50 mm in length and a selection of a length within the overlapping range would render the claim obvious.

Claim 15/14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919; previously cited) as applied to claim 15/1 above, and further in view of Barnvos (US 2013/0273125; previously cited).
Regarding claim 15/14, Mahe teaches the invention as disclosed above in claim 15/14, including that the edible chew cleans teeth ([0027]).  It does not teach the edible chew further comprises a holder configured to attach to the edible chew.
However, Barnvos teaches an edible chew ([0087]-[0088]) for dental hygiene ([0003]) comprising a convenient holder (corresponding to a chew-resistant, non-consumable portion) that securely fits around an end of the edible chew so that the chewable matrix can be held in a relatively fixed position while the animal chews on it ([0240]).
It would have been obvious for a person of ordinary skill in the art to have modified the edible chew of Mahe by attaching a holder to it as taught by Barnvos.  Since Barnvos teaches that a holder is convenient in helping the recipient maintain a grip on an edible chew, a skilled practitioner would be motivated to incorporate a holder onto the edible chew of Mahe, thereby rendering the claim obvious.

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919; previously cited) as described in claims 15/1-15/3 and 15/5-15/13 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/; previously cited).
Regarding claim 16, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 22, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew relieves teething pain and is administered to a human child (Kovaleski, column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed. 

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919; previously cited) and Heath (US 2016/0100553; previously cited) as applied to claim 15/4 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/; previously cited).
Regarding claim 16, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 22, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew relieves teething pain and is administered to a human child (Kovaleski, column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed.

Claim 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919; previously cited) and Barnvos (US 2013/0273125; previously cited) as applied to claim 15/14 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/; previously cited).
Regarding claim 16, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 22, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew relieves teething pain and is administered to a human child (Kovaleski, column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 15/1-15/3 and 15/5-15/13 over Mahe and Kovaleski; claim 15/4 over Mahe, Kovaleski, and Heath; claim 15/14 over Mahe, Kovaleski, and Barnvos; claims 16-17 and 22 over Mahe, Kovaleski, and Team; claims 16-17 and 22 over Mahe, Kovaleski, Heath, and Team; claims 16-17 and 22 over Mahe, Kovaleski, Barnvos, and Team: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that present claim 15 recites a method comprising administering the edible chew of claims 1-14 to a human child.  Applicant argued that Mahe, Kovaleski, Heath, Barnvos, and Team alone or in combination fail to render present claim 15 obvious as they fail to teach administering the recited edible chews to a human child.  Applicant argued that Kovaleski fails to remedy the deficiency of Mahe regarding administering the edible chew to a human child because the silicone chew toy of Kovaleski is not remotely similar to the edible pet chew of Mahe.  Applicant stated that the disclosures in Kovaleski would not have motivated the skilled artisan to administer the product of Mahe to a human child instead of a pet and the cited references Mahe and Kovaleski would not have provided a reasonable expectation of success.  Applicant pointed to sections from the MPEP which disclose that alleged obviousness is improper if the references do not provide a reasonable expectation of success for the proposed modification (Applicant’s Remarks, page 5, paragraph 11 – page 7, paragraph 1).
However, the disclosure in Kovaleski regarding the ubiquity of chew products for animals, infants, and babies (column 1, lines 22-25; column 1, lines 36-41) provides sufficient support for administering a chew product to a child.  Since Mahe teaches an edible chew whose composition is suitable for a human child and animals and Kovaleski discloses that chews are known to provide several benefits such as relief from teething pain in both puppies and human infants, a skilled practitioner would readily recognize that the edible chew of Mahe may be administered to a human child to relieve teething pain with a reasonable expectation of success.  Therefore, the claimed method step of administrating the edible chew to a human as obvious.  Furthermore, the intentional and accidental administration of dog chew toys to human children for the purpose of relieving teething pain is known in the art as evidenced by Baby Center (“chewing dog toys!?”, 2012, BabyCenter.com, https://community.babycenter.com/post/a31535811/chewing_dog_toys?page=1) (see particularly the original poster’s question at the top of page 1 and the comments from Ladibug7 and Supermommyof4 on pages 2-3 and MsVPhilli07 on page 5).  This disclosure further supports the obviousness rejection of claim 15/1 in that a skilled artisan would have readily recognized that an animal chew toy may be administered to a human child. 
Applicant argued that the other secondary references Heath, Barnvos, and Team fail to remedy the deficiency of Mahe and Kovaleski regarding administering the recited edible chews to a human child.  Applicant stated that Heath, Barnvos, and Team are entirely directed to methods for animals and puppies and, as such, fail to disclose administering any edible chews to a human child and fail to provide any reason for a skilled artisan to administer any edible chew from Mahe or Heath to a human child to arrive at the claimed invention (Applicant’s Remarks, page 7, paragraphs 2-3).
However, as described in the response above, since Mahe teaches an edible chew whose composition is suitable for a human child and animals and Kovaleski discloses that chews are known to provide several benefits such as relief from teething pain in both puppies and human infants, a skilled practitioner would readily recognize that the edible chew of Mahe may be administered to a human child to relieve teething pain with a reasonable expectation of success.  Therefore, the claimed method step of administrating the edible chew to a human as obvious.  Furthermore, the intentional and accidental administration of dog chew toys to human children for the purpose of relieving teething pain is known in the art as evidenced by Baby Center (see particularly the original poster’s question at the top of page 1 and the comments from Ladibug7 and Supermommyof4 on pages 2-3 and MsVPhilli07 on page 5).  This disclosure further supports the obviousness rejection of claim 15/1 in that a skilled artisan would have readily recognized that an animal chew toy may be administered to a human child.  Since the combination of Mahe and Kovaleski render the claimed method step of administering the edible chew to a human child recited in claim 15/1, the secondary references of Heath, Barnvos, and Team are continued to be relied on merely for their teachings regarding the additional features of the dependent claims.
Applicant argued that, even if the assertion by the Office that the edible chew of Mahe and Heath would be “suitable for consumption by a human child”, motivation to modify the prior art cannot derive from the Applicant’s specification and that the specification cannot be the basis of obviousness.  Applicant stated that there is no basis to allege that the skilled artisan at the time of the claimed invention would have characterized the pet chew of Mahe as “suitable for consumption by a human child” (Applicant’s Remarks, page 7, paragraph 4 - page 8 , paragraph 1; page 8, paragraph 5).
However, the present specification was merely cited in the rejections to establish the purpose of the claimed invention as is understood by the Examiner, not as the basis to modify the prior art or be the basis of an obviousness rejection.  This established purpose was used to demonstrate the analogy of the claimed invention to the invention of the prior art as stated by MPEP 2141.01(a).I.  In response to the assertion that there is no basis to allege that the skilled artisan at the time of the claimed invention would have characterized the pet chew of Mahe as “suitable for consumption by a human child”, the edible chew of Mahe comprises ingredients that are safe for consumption by a human child (e.g., cereal flour [0007], fruit juice, and spices [0063]) and has a stick shape  [0060].  Therefore, a skilled artisan at the time of filing would have characterized the pet chew of Mahe as being suitable for consumption by a human child, especially wherein Applicant has not provided evidence to the contrary.
Applicant added that the Federal Circuit requires the condition or disorder of the recipient of a method of treatment to be taught by the cited references in order to support a rejection thereof (Applicant’s Remarks, page 8, paragraph 2).
However, as described above in the rejections of claims 15-17 and 22 and in the responses above, the composition of the disclosed edible chew has been shown to be suitable for a child while Kovaleski teaches that the edible chew is administered to a human child to relieve teething pain (column 1, lines 38-41).  Furthermore, the intentional and accidental administration of dog chew toys to human children for the purpose of relieving teething pain is known in the art as evidenced by Baby Center (see particularly the original poster’s question at the top of page 1 and the comments from Ladibug7 and Supermommyof4 on pages 2-3 and MsVPhilli07 on page 5).  This disclosure further supports the obviousness rejection of claim 15/1 in that a skilled artisan would have readily recognized that an animal chew toy may be administered to a human child.  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed.
Applicant argued that the normal operation of Mahe is administration to a pet, not a human child, and thus does not necessarily perform the claimed method as described in MPEP §2112(I).  Applicant stated that the present claims are directed to an explicitly recited recipient of administration and thus a non-obvious new use as described in MPEP §2112.02(II) (Applicant’s Remarks, page 8, paragraph 4).
However, the Examiner points out that MPEP §2112(I) was cited in the rejection of claim 15/1 in relation to the edible chew of Mahe having a texture adapted for massaging the gums of the recipient, alleviating teething pain of the recipient, not adhering to the gums of the recipient, dissolving in the mouth of the recipient, and helping the recipient practice chewing.  It was not cited in regard to the claimed method step of administering the edible chew to a human child.  The claimed method step of administering the edible chew to a human child was rendered obvious by the disclosure of Kovaleski.  The disclosure in Kovaleski regarding the ubiquity of chew products for animals, infants, and babies (column 1, lines 22-25; column 1, lines 36-41) provides sufficient support for administering a chew product to a child.  Since Mahe teaches an edible chew whose composition is suitable for a human child and animals and Kovaleski discloses that chews are known to provide several benefits such as relief from teething pain in both puppies and human infants, a skilled practitioner would readily recognize that the edible chew of Mahe may be administered to a human child to relieve teething pain with a reasonable expectation of success.  Therefore, the claimed method step of administrating the edible chew to a human as obvious.  Furthermore, the intentional and accidental administration of dog chew toys to human children for the purpose of relieving teething pain is known in the art as evidenced by Baby Center (see particularly the original poster’s question at the top of page 1 and the comments from Ladibug7 and Supermommyof4 on pages 2-3 and MsVPhilli07 on page 5).  This disclosure further supports the obviousness rejection of claim 15/1 in that a skilled artisan would have readily recognized that an animal chew toy may be administered to a human child.  Since the prior art has shown to fully teach the features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791